In an action to recover damages for personal injuries, etc., defendants Dayton Supply Corp. and Charles McConnell, Inc., appeal from an interlocutory judgment of the Supreme Court, Kings County, entered September 26, 1975, which, after a jury trial on the issue of liability only, inter alia, is in favor of plaintiffs and against the said defendants. Interlocutory judgment reversed, on the facts and in the interest of justice, and new trial granted as to all parties and all causes, with costs to abide the event. The verdict is against the weight of the evidence. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.